Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The terminal disclaimer was received on 12/29/2021.  The terminal disclaimer is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: a developing motor for driving both the developing roller and the cam; and a first transmission mechanism configured to: engage power transmission from the developing motor to the developing roller when the developing motor rotates in the normal rotating direction, and disengage the power transmission from the developing motor to the developing roller when the developing motor rotates in the reverse rotation direction.
Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: a developing motor for driving both the developing roller and the cam; and a one-way clutch configured to: engage power transmission from the developing motor to the developing roller when the developing motor rotates in the normal rotating direction, and disengage the power 
Independent claim 11 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: a developing motor for driving both the developing roller and the cam; one-way clutch for engaging power transmission from the developing motor to the developing roller; and an electromagnetic clutch for engaging and disengaging power transmission from the developing motor to the cam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 5, 2022